Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 12, 2021 was received has been entered.  Claims 1 and 4 were amended. Claims 1, 4, 6, and 14 are in the application and pending examination. Claims 7-10 and 12 were previously withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter under  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). : “a plurality of a carriages, each carriage having a droplet ejecting head mounted on each carriage and configured to perform a predetermined processing on the workpiece placed on the workpiece table,  a detector including a camera mounted on each carriage, each camera being positioned adjacent each droplet ejecting head and aligned with each droplet ejecting head along the scanning direction” and “wherein each camera and each droplet ejecting head mounted on each carriage is moved together with the carriage when the carriage is moved along the pair of sub-scanning direction guide rails in the sub-scanning direction” in claim 1. In response to Applicant’s arguments the words missing explicitly support are included in bold above.
Claim Objections
The previous objections to the claims 1-3 are withdrawn based on Applicant’s amendments to the claims.
Claim 1 objected to because of the following informalities:  “ejecting timing”.  Appropriate correction is required. A suggested revision is “ejection timing”.
Claim Interpretation
 
This application no longer includes one or more claim limitations that do not use the word “means,” and as a result are no longer interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the following claim limitation(s) is/are: movement mechanism in claims 1-6 and position measuring device in claims 1-6 have been deleted from the claims.
Claim Rejections - 35 USC § 112
The previous rejection of claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn.
Claims 1, 4, 6, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the converted pulse signal”. 
Claim 1 recites the limitation “the converted pulse signal”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4, 6, and 14 are rejected based on their dependence on an indefinite claim.
Claim Rejections - 35 USC § 103
The previous rejection of claims 1, 4-6, and 14 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20070070099 A1 to Beer et al (hereinafter Beer) in view of US Pat. Pub. No. 20070159632 A1 to Yuichi SHIBAZAKI (hereinafter SHIBAZAKI) and US Pat. Pub. No. 20110216141 A1 to Kenji Kojima (hereinafter Kojima) is withdrawn based on the amendment to claim 1 and cancellation of claims 4-5. 
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009095725 to Kenji KOJIMA (hereinafter Kenji ) in view of US Pat. Pub. No. 20020135632 A1 to Yuji Tsuruoka (hereinafter Tsuruoka) and US Pat. Pub. No. 20140278188 A1 to Yuditsky et al (hereinafter Yuditsky) and US Pat. Pub. No. 20170225494 A1 to Tukunaga et al (hereinafter Tokunaga) and US Pat. Pub. No. 20070070107 A1 to Shamoun et al (hereinafter Shamoun).
Regarding claim 1, Kenji teaches a workpiece processing apparatus comprising: a workpiece table (72) configured to receive the workpiece (W) thereon; 			a plurality of carriages units (30), each carriage unit having a carriage plate (21) and a droplet ejecting head (40) mounted on each carriage plate (21), and configured to perform a predetermined processing on the workpiece placed on the workpiece table (70). (See Kenji, Figs. 1-6, paragraphs 63-64 and 75-76.)
Kenji teaches a detector (90, 80) including a camera (CA) mounted on each carriage plate (21), each camera being positioned adjacent each droplet ejecting head (40) and positioned in line with each droplet ejecting head along the scanning direction (x-direction) , the detector configured to detect a position of the workpiece placed on the workpiece table (116, 114) by detecting reference marks (alignment marks, PA) formed on the workpiece. (See Kenji, Figs. 1-6, paragraphs 63-64 and 75-76.)
Kenji teaches a pair of sub-scanning direction guide rails (M2) configured to move the plurality of carriages (30) in a sub-scanning direction (y-direction) orthogonal to the scanning direction,  and wherein each camera (CA) and each droplet ejecting head (40) mounted on each carriage  (30) is moved together with the carriage (30) when the carriage (30) is moved along the pair of sub-scanning direction guide rails (M-2) in the sub-scanning direction (y-direction) . (See Kenji, Figs. 1-6, and paragraphs 49-52.) 
Kenji does not explicitly teach a linear motor configured to move the workpiece table in a scanning direction relative to the droplet ejecting head.
Tsuruoka is directed to a nozzle for discharging the liquids and a positioning means for determining a relative position between the liquid discharging device and the carrier. (See Tsuruoka, Abstract.) 
Tsuruoka teaches linear motor (17) configured to move the workpiece table (15) in a scanning direction relative to the droplet ejecting head (8). (See Tsuruoka, Abstract, paragraph 59, and Figs. 3-4.)  									It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a linear motor configured to move the workpiece table in a scanning direction relative to the droplet ejecting head, because Tsuruoka teaches this would enable recording to occur efficiently. (See Tsuruoka, Abstract, paragraphs 59-62, 102, and Figs. 1-4 and 14.)
Kenji does not explicitly teach a linear scale configured to measure a position of the workpiece table in the scanning direction by outputting a pulse signal corresponding to the position of the linear motor.
Tsuruoka teaches a linear scale (encoder 32) configured to measure a position of the workpiece table (15) in the scanning direction by outputting a pulse signal corresponding to the position (position signal) of the linear motor (17). (See Tsuruoka, Abstract, paragraph 59, and Figs. 1-4 and 14.) Examiner is considering a linear scale to be equivalent to an encoder for a linear motor. 	Examiner is considering signals of an encoder to equivalent to pulse signals and based on Tokunaga (paragraph 211) which teaches linear encoder sends pulse signal.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a linear scale configured to measure a position of the workpiece table in the scanning direction by outputting a pulse signal corresponding to the position of the linear motor, because Tsuruoka teaches this would enable recording to occur efficiently and with less defects. (See Tsuruoka, Abstract, paragraphs 59-62, 102, and Figs. 1-4 and 14.)
Kenji does not explicitly teach a controller configured to calculate a positional correction amount of the workpiece table based on the pulse signal, convert the pulse signal, and output the converted signal to the linear motor and an inkjet controller configured to control a droplet ejecting timing of the droplet ejecting head. 
Tsuruoka teaches a linear scale (encoder 32) configured to measure a position of the workpiece table (15) in the scanning direction by outputting a pulse signal corresponding to the position (position signal) of the linear motor (17) and a controller configured to calculate a positional correction amount of the workpiece table based on the signal of the encoder (32), convert the pulse signal, and output a signal to the linear motor (17) and an inkjet controller (23, 33) configured to control a droplet ejecting timing of the droplet ejecting head (8). (See Tsuruoka, Abstract, paragraph 59, and Figs. 1-4 and 14.)  Examiner is considering signals of an encoder to equivalent to pulse signals and processor which receives input signals from an encoder and sends output commands based on these input to be equivalent to a controller configured to calculate … based on the pulse signal, convert the pulse signal, and output the converted signal to the linear motor based on Tokunaga (paragraph 211) which teaches linear encoder sends pulse signal and  Yuditsky (paragraph 21) which teaches data acquisition electronics receive signals from detectors and convert the signals into a digital format suitable for use within a computer. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a controller configured to calculate a positional correction amount of the workpiece table based on the pulse signal, convert the pulse signal, and output a signal to the linear motor and an inkjet controller configured to control a droplet ejecting timing of the droplet ejecting head, because Tsuruoka teaches this would enable recording to occur efficiently and with less defects. (See Tsuruoka, Abstract, paragraphs 59-62, 102, and Figs. 1-4 and 14.)
Regarding claim 1, Kenji does not explicitly teach a controller configured to calculate a positional correction amount of the workpiece table based on a detection result of the detector using a correction table. 
Shamoun teaches calculating a correction factor based on detected variations in print parameters and adjusting a parameter of the system to compensate for the difference between the deposited location and the intended location using a look-up table. (See Shamoun, paragraphs 8,11, and 73.) 
The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carroll Co. v. lnterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, taking the references as a whole, it would have been obvious to have a controller configured to calculate a positional correction amount of the workpiece table based on a detection result of the detector using a correction table, because Shamoun teaches using a look-up table is an art recognized technique for adjusting deposition to land at their intended target. (See Shamoun, paragraphs 8,11, 54-55, and 73.)
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F. 2d 297, 213 USPQ 532 (CCPA 1982).					
Claim 1 recites an intended use clause (i. e. configured to perform…, configured to move…, configured to measure…, configured to move …, configured to detect… , configured to calculate…, is moved). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Kenji in view of Tsuruoka and Yuditsky and Tukunaga and Shamoun is capable of these intended uses and as a result meets the claimed limitations.
Regarding claim 6, Kenji teaches the predetermined processing is a processing of drawing a pattern by ejecting droplets (Fb) of a functional liquid onto the workpiece (W). (See Beer, paragraphs, 98, 101, and 104.)	
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2009095725 to Kenji KOJIMA (hereinafter Kenji ) in view of US Pat. Pub. No. 20020135632 A1 to Yuji Tsuruoka (hereinafter Tsuruoka) and US Pat. Pub. No. 20140278188 A1 to Yuditsky et al (hereinafter Yuditsky) and US Pat. Pub. No. 20170225494 A1 to Tukunaga et al (hereinafter Tokunaga) and US Pat. Pub. No. 20070070107 A1 to Shamoun et al (hereinafter Shamoun) as applied to claim 1 and US Pat. Pub. No. 20070159632 A1 to Yuichi SHIBAZAKI (hereinafter SHIBAZAKI)
Regarding claim 14, Kenji does not explicitly teach the position of the workpiece detected by the detector includes a position in a Y-axis direction, a position in an X-axis direction, and a position in a  direction.								Shibazaki teaches the positional information for alignment includes a position information in the Y-axis direction, a position in tje X-axis direction, and the position in a direction (See Shibazaki, paragraph 55 and Figs. 1-2.)					It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the position of the workpiece detected by the detector includes a position in a Y-axis direction, a position in an X-axis direction, and a position in a  direction, because Shibazaki teaches this would enable the shift amounts of the alignment marks to be measured. (See Shibazaki, paragraphs 55, 80, and 88.)
The previous rejection of claims 2-3 under 35 U.S.C. 103 as being unpatentable over JP 2009095725 to Kenji KOJIMA (hereinafter Kenji) in view of US Pat. Pub. No. 20070159632 A1 to Yuichi SHIBAZAKI (hereinafter SHIBAZAKI) as applied to claim 1 and further in view of US Pat. Pub. No. 20070070107 A1 to Shamoun et al (hereinafter Shamoun) is withdrawn based on the cancellation of claims 2-3.
The previous rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over JP 2009095725 to Kenji KOJIMA (hereinafter Kenji) in view of US Pat. Pub. No. 20070159632 A1 to Yuichi SHIBAZAKI (hereinafter SHIBAZAKI) as applied to claim 1 and further in view of US Pat. Pub. No. 20070070099 A1 to Beer et al (hereinafter Beer) is withdrawn based on the amendment to claim 4	 			
Double Patenting
The previous rejection of claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/911,539 to Miyazaki, Kakino, and Yostitomi (reference application hereinafter ‘539) in view of US Pat. Pub. No. 20070159632 A1 to Yuichi SHIBAZAKI (hereinafter SHIBAZAKI) and US Pat. Pub. No. 20110216141 A1 to Kenji Kojima (hereinafter Kojima) and JP 2009095725 to Kenji KOJIMA (hereinafter Kenji) is withdrawn based on the amendment to claim 1.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/911,539 to Miyazaki, Kakino, and Yostitomi (reference application hereinafter ‘539) in view of US Pat. Pub. No. 20020135632 A1 to Yuji Tsuruoka (hereinafter Tsuruoka) and US Pat. Pub. No. 20140278188 A1 to Yuditsky et al (hereinafter Yuditsky) and US Pat. Pub. No. 20170225494 A1 to Tukunaga et al (hereinafter Tokunaga) and US Pat. Pub. No. 20070070107 A1 to Shamoun et al (hereinafter Shamoun) and US Pat. Pub. No. 20110216141 A1 to Kenji Kojima (hereinafter Kojima) and JP 2009095725 to Kenji KOJIMA (hereinafter Kenji).
Although the claims at issue are not identical, they are not patentably distinct from each other because copending application ‘539 claims : 
” a workpiece table configured to place the workpiece thereon; 
a processor configured to process the workpiece placed on the workpiece table; a movement mechanism configured to relatively move the workpiece table and the processor
  a detector configured to detect a position of the workpiece placed on the workpiece table;.”
In addition, Examiner is considering the following limitation in claim 1 of the current application:
“A workpiece processing apparatus that performs a predetermined processing on a workpiece, the workpiece processing apparatus comprising: “ to be met by the limitation of “A droplet ejecting apparatus that ejects droplets of a functional liquid to a workpiece so as to draw a pattern, the droplet ejecting apparatus comprising:”  
Further regarding claim 1, ‘539 does not explicitly teach a pair of sub-scanning direction guide rails configured to move the plurality of carriages in a sub-scanning direction orthogonal to the scanning direction.
Kojima teaches a liquid droplet discharging apparatus including a work-piece table on a slider and a pair of Y-axis support bases (4) arranged to straddle across the X-axis table. (See Kojima, paragraph 27, Figs. 1-3.)
Kojima teaches a pair of sub-scanning direction guide rails (4) configured to move the carriage (5) in a sub-scanning direction (y-direction) orthogonal to the scanning direction (x-direction). (See Kojima, paragraph 27, Figs. 1-3.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a pair of sub-scanning direction guide rails configured to move the plurality of carriages in a sub-scanning direction orthogonal to the scanning direction, because Kojima teaches this would enable the carriage units to move in the desired direction. (See Kojima, paragraph 27, Figs. 1-3.)
Further regarding claim 1, claim 1 of ‘539 recites a camera along the scanning direction with respect to the droplet ejecting head.
Further regarding claim 1, claim 1 of ‘539 does not explicitly teach a plurality of a carriages, each carriage having a droplet ejecting head mounted on each carriage and configured to perform a predetermined processing on the workpiece placed on the workpiece table,  a detector including a camera mounted on each carriage, each camera being positioned adjacent each droplet ejecting head and aligned with each droplet ejecting head along the scanning direction, the detector configured to detect a position of the workpiece placed on the workpiece table by detecting reference marks formed on the workpiece, because Kenji teaches this structure would enable measurement of the position of the substrate or an arrangement pattern formed on the substrate.
Kenji teaches a plurality of a carriages (20), each carriage having a droplet ejecting head (40) mounted on each carriage and configured to perform a predetermined processing on the workpiece placed on the workpiece table,  a detector (90, 80) including a camera (CA) mounted on each carriage (21), each camera being positioned adjacent each droplet ejecting head (40) and aligned with each droplet ejecting head (40) along the scanning direction (x-direction), the detector configured to detect a position of the workpiece placed on the workpiece table (116, 114) by detecting reference marks (alignment marks, PA) formed on the workpiece. (See Kenji, paragraphs 63 and 75-76.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include a detector including a camera mounted on each carriage, each camera being positioned adjacent each droplet ejecting head and aligned with each droplet ejecting head along the scanning direction, the detector configured to detect a position of the workpiece placed on the workpiece table by detecting reference marks formed on the workpiece, because Kenji teaches this structure would enable measurement of the position of the substrate or an arrangement pattern formed on the substrate. (See Kenji, paragraph 63.)				Further regarding claim 1, claim 1 of ‘539 does not explicitly teach each camera and each droplet ejecting head  mounted on each carriage is moved together with the carriage when the carriage is moved along the pair of sub-scanning direction guide rails in the sub-scanning direction.
Kenji teaches each camera and each droplet ejecting head mounted on each carriage is moved together with the carriage when the carriage is moved along the pair of sub-scanning direction guide rails in the sub-scanning direction. (See Kenji, Figs. 1-2, and paragraphs 49-52.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include a plurality of a carriages, each carriage having a droplet ejecting head mounted on each carriage and configured to perform a predetermined processing on the workpiece placed on the workpiece table,  a detector including a camera mounted on each carriage, each camera being positioned adjacent each droplet ejecting head and aligned with each droplet ejecting head along the scanning direction, the detector configured to detect a position of the workpiece placed on the workpiece table by detecting reference marks formed on the workpiece, because Kenji teaches this structure would enable measurement of the position of the substrate or an arrangement pattern formed on the substrate. (See Kenji, paragraph 63.)
Further regarding claim 1, claim 1 of ‘539 does not explicitly teach a linear motor configured to move the workpiece table in a scanning direction relative to the droplet ejecting head.
Tsuruoka teaches linear motor (17) configured to move the workpiece table (15) in a scanning direction relative to the droplet ejecting head (8). (See Tsuruoka, Abstract, paragraph 59, and Figs. 3-4.)  									It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a linear motor configured to move the workpiece table in a scanning direction relative to the droplet ejecting head, because Tsuruoka teaches this would enable recording to occur efficiently. (See Tsuruoka, Abstract, paragraphs 59-62, 102, and Figs. 1-4 and 14.)
Further regarding claim 1, claim 1 of ‘539 does not explicitly teach a linear scale configured to measure a position of the workpiece table in the scanning direction by outputting a pulse signal corresponding to the position of the linear motor.
Tsuruoka teaches a linear scale (encoder 32) configured to measure a position of the workpiece table (15) in the scanning direction by outputting a pulse signal corresponding to the position (position signal) of the linear motor (17). (See Tsuruoka, Abstract, paragraph 59, and Figs. 1-4 and 14.) Examiner is considering a linear scale to be equivalent to an encoder for a linear motor. 								It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a linear scale configured to measure a position of the workpiece table in the scanning direction by outputting a pulse signal corresponding to the position of the linear motor, because Tsuruoka teaches this would enable recording to occur efficiently. (See Tsuruoka, Abstract, paragraphs 59-62, 102, and Figs. 1-4 and 14.)
Examiner is considering signals of an encoder to equivalent to pulse signals and processor which receives input signals from an encoder based on Tokunaga (paragraph 211) which teaches linear encoder sends pulse signal.
Further regarding claim 1, claim 1 of ‘539 does not explicitly teach a controller configured to calculate a positional correction amount of the workpiece table based on the pulse signal, convert the pulse signal, and output the converted signal to the linear motor and an inkjet controller configured to control a droplet ejecting timing of the droplet ejecting head. 
Tsuruoka teaches a linear scale (encoder 32) configured to measure a position of the workpiece table (15) in the scanning direction by outputting a pulse signal corresponding to the position (position signal) of the linear motor (17) and a controller configured to calculate a positional correction amount of the workpiece table based on the signal of the encoder (32), convert the pulse signal, and output a signal to the linear motor (17) and an inkjet controller (23, 33) configured to control a droplet ejecting timing of the droplet ejecting head (8). (See Tsuruoka, Abstract, paragraph 59, and Figs. 1-4 and 14.)  Examiner is considering signals of an encoder to equivalent to pulse signals and processor which receives input signals from an encoder and sends output commands based on these input to be equivalent to a controller configured to calculate … based on the pulse signal, convert the pulse signal, and output the converted signal to the linear motor based on Tokunaga (paragraph 211) which teaches linear encoder sends pulse signal and  Yuditsky (paragraph 21) which teaches data acquisition electronics receive signals from detectors and convert the signals into a digital format suitable for use within a computer. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a controller configured to calculate a positional correction amount of the workpiece table based on the pulse signal, convert the pulse signal, and output a signal to the linear motor and an inkjet controller configured to control a droplet ejecting timing of the droplet ejecting head, because Tsuruoka teaches this would enable recording to occur efficiently and with less defects. (See Tsuruoka, Abstract, paragraphs 59-62, 102, and Figs. 1-4 and 14.)
Further regarding claim 1, claim 1 of ‘539 does not explicitly teach a controller configured to calculate a positional correction amount of the workpiece table based on a detection result of the detector using a correction table. 
Shamoun teaches calculating a correction factor based on detected variations in print parameters and adjusting a parameter of the system to compensate for the difference between the deposited location and the intended location using a look-up table. (See Shamoun, paragraphs 8,11, and 73.) 
The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carroll Co. v. lnterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, taking the references as a whole, it would have been obvious to have a controller configured to calculate a positional correction amount of the workpiece table based on a detection result of the detector using a correction table, because Shamoun teaches using a look-up table is an art recognized technique for adjusting deposition to land at their intended target. (See Shamoun, paragraphs 8,11, 54-55, and 73.)
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F. 2d 297, 213 USPQ 532 (CCPA 1982).	
Response to Arguments
Applicant's arguments filed July 12, 2021 with respect to claim(s) 1,4, 6, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
New limitations directed to “ controller configured to calculate a detection result of the detector using a correction table, convert the pulse signal, and output the converted pulse signal to the linear motor” addressed with the previous primary reference and new references  US Pat. Pub. No. 20020135632 A1 to Yuji Tsuruoka (hereinafter Tsuruoka) and US Pat. Pub. No. 20140278188 A1 to Yuditsky et al (hereinafter Yuditsky) and US Pat. Pub. No. 20170225494 A1 to Tukunaga et al (hereinafter Tokunaga) and US Pat. Pub. No. 20070070107 A1 to Shamoun et al (hereinafter Shamoun).  
Yuditsky and Tukunaga are being used as evidentiary refences.
Shamoun is being used to address the subject matter in claim 2 and now incorporated into claim 1. 
No art based rejection was made of amended claim 4.
				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571) 270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARL KURPLE/									                   Primary Examiner
Art Unit 1717